NOTE: ThiS order is 110nprecedential.
United States Court of AppeaIs
for the Federal Circuit
AUTOMOTIVE TECHNOLOGIES
INTERNATIONAL, INC., 4
Plaintiff-Appellan.t,
v.
DELPHI CORPORATION, DELPHI AUTOMOTIVE
SYSTEMS, LLC, DPH HOLDINGS CORPORATION,
GENERAL MOTORS CORPORATION, GE_NERAL
MOTORS COMPANY, LLC, GENERAL MOTORS
LLC, FORD MOTOR COMPANY, VOLVO CARS OF
NORTH AMERICA, INC., AND I'IYUNDAI MOTOR
AMERICA,
Defendan.ts-Appellees,
AND
NISSAN NORTH AMERICA, INC.,
Defendcmt-Appellee,
AND
MERCEDES-BENZ USA, LLC,
Defendant-Appellee,
AND
FUJI HEAVY INDUSTRIES USA, INC.,
Defen,dan,t-Appellee,
AND
MOTORS LIQUIDATION COMPANY,
Defendan,t.

AUTOMOTIVE TECH V. DELPHI CORP 2
2011-1292
Appeal from the United States District Court for the
Eastern District of Michigan in consolidated case nos. 08-
CV-1lO48 and 10-CV-10647, Judge Robert H. Cle1and.
ON MOTION
ORDER
Auton1otiVe Technologies Internationa1, Inc. moves for
a 45-day extension of ti1ne, until July 2l, 2011, to file its
opening brief.
Up0n consideration thereof ..
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
 1 9  fsi Jan Horbaly
Date Ja11 Horba1y
Clerk
ccc Andrew J. KochanoWski, Esq. n Eo
John R. Hutch1ns, Esq. l.S. COURT cri-' APPEALS FOR
Paul Richard Steadman, Esq. ms FEDERM' G'RcUn
David M. Schnorrenberg, Esq. [4\AY.1  2011
Reg'inald J. Hill, Esq. ' -
321 JANHORBALY
6LEll£